Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the Amendment filed 4/26/2022.
2.	Claims 1-4, 6-10, 12-17, 19 and 20 are pending in this application. Claims 1, 8 and 15 are independent claims. In the instant Amendment, claims 1, 8 and 15 were amended and claim 5 was canceled.  This action is made Non-Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 6-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bank (US 9,311,286) in view of Stifelman et al (“Stifelman” US 2007/0133771).

Regarding claim 1, Bank discloses a computing device comprising: 
a display device displaying a graphical user interface including textual information received from a first application (see fig 5 where an email received by “User D, 545” is shown); and 
an electronic processor electrically connected to the display device and configured to receive a user interface element associated with the textual information, the textual information scheduled for output (see fig 5 where content 540 of email received by “User D, 545” is shown), 
extract a plurality of textual entities from the user interface element (see col. 7, lines 29-35; and col. 9, lines 7-16; e.g., text analysis engine parses text of the email to identify abbreviation elements; the abbreviation elements can be identified by matching them against known abbreviations), 
receive, from a remote service external to an operating system of the computing device, contextual information associated with a current user of the first application (see col. 3 lines 1-12; e.g., “a set of external sources (such as a social network source for the user and/or Web published content by the user) can be queried to determine the user's abbreviation usage preference(s).”),
convert the plurality of textual entities into a string using a second application based on the contextual information, the string including a plurality of plain language expressions of the plurality of textual entities (see fig 5, 540; e.g., content of the email “as soon as possible” is converted to “ASAP” based on User D’s “Abbreviation Usage History, 525”), 
vary at least one selected from the group consisting of a vocabulary and a grammar included in the content of the plurality of textual entities to generate the abbreviation of the textual information, relative to the contextual information, using the string (see fig 5, 540; e.g., content of the email “as soon as possible” is converted to “ASAP” based on User D’s “Abbreviation Usage History, 525”).
Bank does not expressly disclose narration and thus does not explicitly disclose converting the plurality of textual entities into a narrated string and enabling the output of the relative narration.
However, Stifelman teaches benefits of using relative narration instead of exact narration (see paragraph [0084] “instead of thinking '2:23 pm' a subscriber may think 'a few minutes ago’, or 'two hours ago’. It also gives a better sense of immediacy (e.g., "Jane called a few minutes ago" rather than "Jane called at 5:42 pm").”…also see paragraphs [0032]-[0038] and [0046]; where voice notification of missed email is discussed). It would have been obvious to an artisan before the effective filing date of the invention to include Stifelman’s teachings in Bank’s user interface to provide the benefit of using a relative narration instead of an exact narration since it more closely matches the way people naturally speak. Therefore, it more closely resembles how users perceive textual content, making it quicker and easier for them to process the information.

Regarding claim 2, Stifelman discloses wherein the electronic processor is further configured to receive a user selection to activate the relative narration (see paragraphs [0005] and [0038] where triggering narration is discussed).

Regarding clam 3, Bank discloses wherein the textual information is selected from a group consisting of an email, a text message, and a notification from a software application (see fig 5 where an email received by “User D, 545” is shown).

Regarding claim 4, Stifelman discloses wherein the electronic processor is further configured to generate an audio narration of the textual information using the narrated string (see paragraph [0011] where email message is discussed; and paragraph [0084] “instead of thinking '2:23 pm' a subscriber may think 'a few minutes ago’, or 'two hours ago’. It also gives a better sense of immediacy (e.g., "Jane called a few minutes ago" rather than "Jane called at 5:42 pm").”).

Regarding claim 6, Stifelman discloses wherein the relative narration is generated within an operating system (see paragraph [0087] where the operating system is discussed).

Regarding claim 7, Bank discloses wherein the first application is external to the operating system (see claim 1 above where the email system is discussed).

Claims 8, 9, 12 and 13 are similar in scope to claims 1, 2, 3 and 4 respectively, and are therefore rejected under similar rationale.

Regarding claim 10, Stifelman discloses mapping, with the electronic processor, a time-stamp in the textual information to a relative indication of a time with respect to a reference time (See paragraph [0084] “instead of thinking '2:23 pm' a subscriber may think 'a few minutes ago’, or 'two hours ago’. It also gives a better sense of immediacy (e.g., "Jane called a few minutes ago" rather than "Jane called at 5:42 pm").”).

Regarding claim 14, the modified Bank discloses wherein generating, with the electronic processor, the relative narration of the textual information includes accessing an entity extraction module to generate the audio narration of the textual information (see col. 7, lines 29-35; and col. 9, lines 7-16; e.g., text analysis engine parses text of the email to identify abbreviation elements; the abbreviation elements can be identified by matching them against known abbreviations).

Claims 15, 16, 19 and 20 are similar in scope to claims 1, 2, 3 and 4, respectively, and are therefore rejected under similar rationale.

Claim 17 is similar in scope to claim 10 and is therefore rejected under similar rationale.

Response to Arguments
5.	Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive. 
	Regarding Applicant’s arguments concerning Bank failing to disclose “extract a plurality of textual entities from the user interface element,” the Examiner respectfully disagrees.
As noted above, Bank discloses parsing text of an email to identify abbreviation elements (see col. 7, lines 29-35; and col. 9, lines 7-16). In addition, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “converting text which is already displayed”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding Applicant’s arguments concerning Stifelman failing to disclose “converting the plurality of textual entities into a narrated string and enabling the output of the relative narration,” the Examiner respectfully disagrees.
Stifelman clearly teaches the benefits of using relative narration instead of exact narration (see paragraph [0084] “instead of thinking '2:23 pm' a subscriber may think 'a few minutes ago’, or 'two hours ago’. It also gives a better sense of immediacy (e.g., "Jane called a few minutes ago" rather than "Jane called at 5:42 pm").”…also see paragraphs [0032]-[0038] and [0046]; where voice notification of missed email is discussed).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Saoji et al (US 20180034755 A1).
Chavali et al (US 20150319116 A1).
Perazzo et al (US 20160112362 A1).

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571-272-9782). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/            Primary Examiner, Art Unit 2174